DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “network interface configured to communicate” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections

Claims 1, 7, 13, 19 and 20 are objected to because of the following informalities:  
Claim 1 recites “the first tacking unit” in line 5.  This appears to be a typographical error that intends to refer to the “first tracking unit” as recited in line 2.  Similar reasoning applies to claim 13 in line 5.
Claim 7 recites “an identify of the physical object” in line 3.  This appears to be a typographical error that intends to say “an identity of the physical object”.
Claim 19 recites “The tracking system of claim 13”.  This appears to be a typographical error that intends to refer to the “tracking system” of claim 15.  Similar reasoning applies to claim 20.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kerkar et al. (US 2017/0253069), Bennett et al. (US 2008/0290005), Ross et al. (US 2015/0067346) and Hallowell et al. (US 2003/0015395).
Regarding claim 1, Kerkar et al. discloses a method of tracking a physical object, the method comprising:
receiving a physical object at a first tracking unit of a tracking system (“As shown in FIG. 4, at step 405 a measuring tool (e.g., security feature detection device, shown in FIG. 1) is operable to detect (or capture) one or more security features of a banknote” at paragraph 0119, line 1);
capturing, by a capture device of the first tracking unit, a first piece of digital image data of a portion of the physical object (“The term "reading device" designates a device which is capable of identifying or authenticating a document (e.g., banknote) or item (e.g., FPE) marked as disclosed herein. In addition to this, the reading device may have other capabilities, such as that of reading barcodes, taking images, etc. The reading device may in particular be a modified barcode reader, camera mobile phone, an electronic tablet or pad, an optical scanner, etc” at paragraph 0102, line 1);
creating, by the first tacking unit, a first digital fingerprint that uniquely identifies the physical object based on a plurality of features extracted from the first piece of digital image data (“For example, when the banknote was validly produced, all the features inside (the banknote's fingerprint, in a way) will be stored or written in the FPE of the banknote and secured” at paragraph 0056, line 5); and
storing the digital fingerprint in a datastore (“At step 415, the system is operable to store the security identifier in a storage system (e.g., database) linked with the item (e.g., using item serial number of the item). At step 415, the system is operable to encode an FPE with the identifier to interrelate the security feature and the FPE” at paragraph 0119, second to last sentence; also, the extracted fingerprint is at least temporarily stored for subsequent processing). 
Kerkar et al. does not explicitly disclose receiving, by the tracking system, the physical object at a second tracking unit of the tracking system; capturing, by a capture device of the second tracking unit, a second piece of digital image data of a portion of the physical object.
Bennett et al. teaches a method of tracking a physical object, comprising:
receiving, by the tracking system, the physical object at a second tracking unit of the tracking system (“In implementations, such as, for example, the embodiments shown in FIGS. 1-3, the transfer unit controller 90 is configured to communicate with each controller of each sorting and/or sequencing system. This allows the transfer unit controller 90 to receive product information from the upstream sorting and/or sequencing system and hand off this information to the downstream sorting and/or sequencing system” at paragraph 0050, line 1); 
capturing, by a capture device of the second tracking unit, a second piece of digital image data of a portion of the physical object (“The input feeder collects information from each product, such as, for example, weight, dimensions, delivery address, etc., through the use of any known optical character recognition (OCR), bar code recognition (BCR), handwritten recognition, and/or image capture” at paragraph 0035, line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the handoff tracking as taught by Bennett et al. in the system of Kerkar et al. as this “allows seamless coordination of the activities of each sorting and/or sequencing system” (Bennett et al. at paragraph 0050, last sentence).

The Kerkar et al. and Ross et al. combination does not explicitly disclose capturing, by a capture device of the second tracking unit, a second piece of digital image data of a portion of the physical object; and re-authenticating the physical object using the second piece of digital image data and the first digital fingerprint.
Ross et al. teaches a method of tracking a physical object, comprising:
storing the digital fingerprint in a datastore (“The extracted features are analyzed and feature vectors are extracted to form a digital fingerprint--a digital file or record associated with the original image data, indicated at block 106” at paragraph 0029, line 10; extracted features form feature vectors);
capturing, by a capture device of the second tracking unit (“Thus a "scan" may refer to an image (or digital data that defines an image) captured by a scanner, a camera, a specially-adapted sensor array such as CCD array, a microscope, a smart phone camera, a video camera, an x-ray machine, etc” at paragraph 0019, line 5), a second piece of digital image data of a portion of the physical object (“Next, features are extracted, block 104, from the digital image data” at paragraph 0029, line 6; “We extract features from the target object image data, block 204, as discussed above” at paragraph 0035, line 8); 
and re-authenticating the physical object using the second piece of digital image data and the first digital fingerprint (“The next step is querying the database, block 208, for a record that matches the second digital fingerprint record” at paragraph 0035, line 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the document fingerprinting as taught by Ross et al. to define and verify the fingerprint in Kerkar et al. “to establish that the object is the original, without regard to its history of locations or possession since the original digital fingerprint was acquired and stored” (see Ross et al. at paragraph 0008, line 3).

The Kerkar et al., Bennett et al. and Ross et al. combination does not explicitly disclose determining, by the tracking system, a loss of positive control of the physical object; receiving, by the tracking system, the physical object at a second tracking unit of the tracking system after the loss of positive control of the physical object; and re-authenticating the physical object after the loss of positive control.
Hallowell et al. teaches a method in the same field of endeavor of document authentication, the method comprising:
determining, by the tracking system, a loss of positive control of the physical object (“When a bill leaves the evaluation region 108 the processor expects the bill to arrive at the diverter 130a corresponding to the first lower output receptacle 106c after a precise number of encoder counts. Specifically, the processor expects the bill to flow past each sensor 119 positioned along the transport mechanism 104 at a precise number of encoder counts. If the bill slips during transport but passes a sensor 119 later within an acceptable number of encoder counts the processor updates or "re-queues" the new bill position. The processor calculates a new figure for the time the bill is expected to pass the next sensor 119 and arrive at the first diverter 130a” at paragraph 0088, line 21);
receiving, by the tracking system, the physical object at a second tracking unit of the tracking system after the loss of positive control of the physical object (“When a bill leaves the evaluation region 108 the processor expects the bill to arrive at the diverter 130a corresponding to the first lower output receptacle 106c after a precise number of encoder counts. Specifically, the processor expects the bill to flow past each sensor 119 positioned along the transport mechanism 104 at a precise number of encoder counts. If the bill slips during transport but passes a sensor 119 later within an acceptable number of encoder counts the processor updates or "re-queues" the new bill position. The processor calculates a new figure for the time the bill is expected to pass the next sensor 119 and arrive at the first diverter 130a” at paragraph 0088, line 21; failure of handoff would require reprocessing of the object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an arrival time estimation as taught by Hallowell et al. in the authentication system of the Kerkar et al., Bennett et al. and Ross et al.  combination as a way to allow the system to compensate for unexpected events and to signify to the next processing module when it should expect the object.
Regarding claim 2, the Kerkar et al., Bennett et al., Ross et al. and Hallowell et al. combination discloses a method further comprising 
creating, by the second tracking unit, a second digital fingerprint that uniquely identifies the physical object based on a plurality of features extracted from the second piece of digital image data (“Next, features are extracted, block 104, from the digital image data” Ross et al. at paragraph 0029, line 6; “We extract features from the target object image data, block 204, as discussed above” Ross et al. at paragraph 0035, line 8; “In an embodiment, individual objects are scanned and a unique digital signature is generated by a digital fingerprinting method that utilizes the object's natural structure or features” Ross et al. at paragraph 0007, line 1; “Then we create a new (second) digital fingerprint based on the extracted features, block 206” Ross et al. at paragraph 0035, line 9); 
storing the second digital fingerprint in the datastore (“The extracted features are analyzed and feature vectors are extracted to form a digital fingerprint--a digital file or record associated with the original image data, indicated at block 106” Ross et al. at paragraph 0029, line 10; extracted features form feature vectors); 
comparing, by the tracking system, the second digital fingerprint to at least one digital fingerprint record stored in the datastore (“The next step is querying the database, block 208, for a record that matches the second digital fingerprint record” Ross et al. at paragraph 0035, line 11); 
identifying, by the tracking system, the physical object based on the comparing the second digital fingerprint to the at least one digital fingerprint record stored in the datastore (a matched record therefore identifies what the object is); 
routing the physical object to a third tracking unit of the tracking system, wherein the third tracking unit is located downstream from the second tracking unit (“In implementations, such as, for example, the embodiments shown in FIGS. 1-3, the transfer unit controller 90 is configured to communicate with each controller of each sorting and/or sequencing system. This allows the transfer unit controller 90 to receive product information from the upstream sorting and/or sequencing system and hand off this information to the downstream sorting and/or sequencing system” Bennett et al. at paragraph 0050, line 1; it is feasible that the system contains an additional downstream tracking unit based upon the distance the object needs to travel); and 
communicating, using a networking interface of the second tracking unit, a timing of the physical object on a route and a piece of identification information of the physical object to the third tracking unit (“In operation, the transfer unit controller 90 tracks the position of each product as the product enters and passes through the transfer lane. As an illustrative example, once the product is transferred onto the transfer lane and the information is provided to the transfer unit controller 90, position tracking of the product may be performed using a combination of sensors and software programming. For example, rotary shaft encoders may be provided on the drive motor of each conveyor belt in each of the transfer lanes. Signals from the rotary shaft encoders that indicate how far each conveyor belt has traveled are provided to the transfer unit controller 90 in a known manner. Moreover, the operational length of each conveyor belt and the calibration of each rotary shaft encoder are provided to the transfer unit controller 90 via a configuration file (described in greater detail below). Additionally, the time that a particular product was placed onto the deduction section 75 is known from communication with the first controller 35. With this information, and via the use of appropriate computational operations as discussed herein, the transfer unit controller 90 may determine a predicted position for each product in the transfer lane” Bennett et al. at paragraph 0051; “For example, the controller of the upstream sorting and/or sequencing system may transmit information to the transfer unit controller that a product will be deducted from the upstream sorting and/or sequencing system to the transfer lane at a specific time” Bennett et al. at paragraph 0066, line 4). 
Regarding claim 3, the Kerkar et al., Bennett et al., Ross et al. and Hallowell et al. combination discloses a method further comprising 
creating, by the second tracking unit, a second digital fingerprint that uniquely identifies the physical object based on a plurality of features extracted from the second piece of digital image data (“Next, features are extracted, block 104, from the digital image data” Ross et al. at paragraph 0029, line 6; “We extract features from the target object image data, block 204, as discussed above” Ross et al. at paragraph 0035, line 8; “In an embodiment, individual objects are scanned and a unique digital signature is generated by a digital fingerprinting method that utilizes the object's natural structure or features” Ross et al. at paragraph 0007, line 1; “Then we create a new (second) digital fingerprint based on the extracted features, block 206” Ross et al. at paragraph 0035, line 9); 
storing, by the second tracking unit, the second digital fingerprint in the datastore (“The extracted features are analyzed and feature vectors are extracted to form a digital fingerprint--a digital file or record associated with the original image data, indicated at block 106” Ross et al. at paragraph 0029, line 10; extracted features form feature vectors); 
comparing, by the tracking system, the second digital fingerprint to at least one digital fingerprint record stored in the datastore (“The next step is querying the database, block 208, for a record that matches the second digital fingerprint record” Ross et al. at paragraph 0035, line 11);
failing to identify, by the tracking system, the physical object based on the comparing the second digital fingerprint to the at least one digital fingerprint record stored in the datastore (“At step 535, the system is operable to determine whether the measured security identifier matches the decoded security identifier from the FPE. If, at step 535, the system determines that the measured security identifier matches the decoded security identifier from the FPE, at step 540, the banknote is determined to be authentic. If, at step 535, the system determines that the measured security identifier does not match the decoded security identifier from the FPE, at step 545, the banknote is determined to be un-authentic” Kerkar et al. at paragraph 0122, line 3; “If no "matching" record is returned, decision 210, update the second record (the digital fingerprint of the target object), block 212, to reflect that no match was found. If a match is returned, the matching record is updated to reflect the match, for example, it may be linked to the second record. The results may be returned to the user” Ross et al. at paragraph 0035, third to last sentence).
The Kerkar et al., Bennett et al., Ross et al. and Hallowell et al. combination does not explicitly disclose capturing, by the capture device of the second tracking unit, multiple pieces of digital image data including a piece of digital image data from at least one portion of a side of the physical object; and extracting, by the second tracking unit, multiple pieces of digital fingerprint information from the multiple pieces of digital image data.
However, it is known in the art to occasionally recapture image data and attempt to extract feature information from the recaptured image in case of a failure.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recapture and reattempt fingerprint processing so that the arduous task of manual exception processing can be avoided.
Regarding claim 4, the Kerkar et al., Bennett et al., Ross et al. and Hallowell et al. combination discloses a method as described in claim 3.
The Kerkar et al., Bennett et al., Ross et al. and Hallowell et al. combination does not explicitly disclose failing to identify, by the tracking system, the physical object using the multiple pieces of digital fingerprint information and the at least one digital fingerprint record stored in the datastore; and routing the physical object for exception handling.
However, as described in claim 3 above, manual exception processing is well-known and necessary at times.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the manual exception processing if the additional fingerprint extraction fails in order to process the object after a reasonable amount of attempts are made to extract the fingerprint.
Regarding claim 5, the Kerkar et al., Bennett et al., Ross et al. and Hallowell et al. combination discloses a method further comprising determining the loss of positive control in response to at least one of 
receiving, by the second tracking unit, the physical object after the physical object has passed through an uncontrolled area on its way from the first tracking unit; 
receiving, by the second tracking unit, the physical object outside of a tolerance limit of an arrival time from the first tracking unit; 
receiving, by the second tracking unit, multiple objects within an arrival time range allowed to the physical object; and 
receiving, by the second tracking unit, the physical object after a malfunction of the tracking system (“When a bill leaves the evaluation region 108 the processor expects the bill to arrive at the diverter 130a corresponding to the first lower output receptacle 106c after a precise number of encoder counts. Specifically, the processor expects the bill to flow past each sensor 119 positioned along the transport mechanism 104 at a precise number of encoder counts. If the bill slips during transport but passes a sensor 119 later within an acceptable number of encoder counts the processor updates or "re-queues" the new bill position. The processor calculates a new figure for the time the bill is expected to pass the next sensor 119 and arrive at the first diverter 130a” Hallowell et al. at paragraph 0088, line 21).
Regarding claim 6, the Kerkar et al., Bennett et al., Ross et al. and Hallowell et al. combination discloses the elements of claim 5 above.
The Kerkar et al., Bennett et al., Ross et al. and Hallowell et al. combination does not explicitly disclose that the uncontrolled area is at least one of an area outside a field of view of the tracking units of the tracking system and an area where the field of view of the tracking units of the tracking system is obscured.
However, it is well-known that exception handling for object tracking includes situations where the object is temporarily obscured or otherwise disappears from view.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to monitor for object obscuration or disappearance to determine if the object is lost or otherwise needs manual assistance.
Regarding claim 7, the Kerkar et al., Bennett et al., Ross et al. and Hallowell et al. combination discloses a method wherein the loss of positive control of the physical object prevents the tracking system from determining at least one of a timing of the physical object along a path (“In operation, the transfer unit controller 90 tracks the position of each product as the product enters and passes through the transfer lane. As an illustrative example, once the product is transferred onto the transfer lane and the information is provided to the transfer unit controller 90, position tracking of the product may be performed using a combination of sensors and software programming. For example, rotary shaft encoders may be provided on the drive motor of each conveyor belt in each of the transfer lanes. Signals from the rotary shaft encoders that indicate how far each conveyor belt has traveled are provided to the transfer unit controller 90 in a known manner. Moreover, the operational length of each conveyor belt and the calibration of each rotary shaft encoder are provided to the transfer unit controller 90 via a configuration file (described in greater detail below). Additionally, the time that a particular product was placed onto the deduction section 75 is known from communication with the first controller 35. With this information, and via the use of appropriate computational operations as discussed herein, the transfer unit controller 90 may determine a predicted position for each product in the transfer lane” Bennett et al. at paragraph 0051; “For example, the controller of the upstream sorting and/or sequencing system may transmit information to the transfer unit controller that a product will be deducted from the upstream sorting and/or sequencing system to the transfer lane at a specific time” Bennett et al. at paragraph 0066, line 4), a location of the physical object, and an identify of the physical object (“In implementations, such as, for example, the embodiments shown in FIGS. 1-3, the transfer unit controller 90 is configured to communicate with each controller of each sorting and/or sequencing system. This allows the transfer unit controller 90 to receive product information from the upstream sorting and/or sequencing system and hand off this information to the downstream sorting and/or sequencing system” Bennett et al. at paragraph 0050, line 1).
Regarding claim 8, the Kerkar et al., Bennett et al., Ross et al. and Hallowell et al. combination discloses a method wherein the loss of positive control is one of a jam of a component of the tracking system, a failure of a tracking unit, and a matter of course loss of positive control (“When a bill leaves the evaluation region 108 the processor expects the bill to arrive at the diverter 130a corresponding to the first lower output receptacle 106c after a precise number of encoder counts. Specifically, the processor expects the bill to flow past each sensor 119 positioned along the transport mechanism 104 at a precise number of encoder counts. If the bill slips during transport but passes a sensor 119 later within an acceptable number of encoder counts the processor updates or "re-queues" the new bill position. The processor calculates a new figure for the time the bill is expected to pass the next sensor 119 and arrive at the first diverter 130a” Hallowell et al. at paragraph 0088, line 21).
Regarding claim 9, the Kerkar et al., Bennett et al., Ross et al. and Hallowell et al. combination discloses a method further comprising conveying, by a conveyor system of the tracking system, the physical object along a path adjacent to each tracking unit (“In operation, the transfer unit controller 90 tracks the position of each product as the product enters and passes through the transfer lane. As an illustrative example, once the product is transferred onto the transfer lane and the information is provided to the transfer unit controller 90, position tracking of the product may be performed using a combination of sensors and software programming. For example, rotary shaft encoders may be provided on the drive motor of each conveyor belt in each of the transfer lanes. Signals from the rotary shaft encoders that indicate how far each conveyor belt has traveled are provided to the transfer unit controller 90 in a known manner. Moreover, the operational length of each conveyor belt and the calibration of each rotary shaft encoder are provided to the transfer unit controller 90 via a configuration file (described in greater detail below). Additionally, the time that a particular product was placed onto the deduction section 75 is known from communication with the first controller 35. With this information, and via the use of appropriate computational operations as discussed herein, the transfer unit controller 90 may determine a predicted position for each product in the transfer lane” Bennett et al. at paragraph 0051).
Regarding claim 10, the Kerkar et al., Bennett et al., Ross et al. and Hallowell et al. combination discloses a method further comprising 
the physical object arriving at the first tracking unit and later arriving at the second tracking unit (as demonstrated above, the object passes a series of tracking units in order); 
communicating, by a network interface of the first tracking unit, a timing of the physical object on the path (“In operation, the transfer unit controller 90 tracks the position of each product as the product enters and passes through the transfer lane. As an illustrative example, once the product is transferred onto the transfer lane and the information is provided to the transfer unit controller 90, position tracking of the product may be performed using a combination of sensors and software programming. For example, rotary shaft encoders may be provided on the drive motor of each conveyor belt in each of the transfer lanes. Signals from the rotary shaft encoders that indicate how far each conveyor belt has traveled are provided to the transfer unit controller 90 in a known manner. Moreover, the operational length of each conveyor belt and the calibration of each rotary shaft encoder are provided to the transfer unit controller 90 via a configuration file (described in greater detail below). Additionally, the time that a particular product was placed onto the deduction section 75 is known from communication with the first controller 35. With this information, and via the use of appropriate computational operations as discussed herein, the transfer unit controller 90 may determine a predicted position for each product in the transfer lane” Bennett et al. at paragraph 0051) and a piece of identification information of the physical object to the second tracking unit (“In implementations, such as, for example, the embodiments shown in FIGS. 1-3, the transfer unit controller 90 is configured to communicate with each controller of each sorting and/or sequencing system. This allows the transfer unit controller 90 to receive product information from the upstream sorting and/or sequencing system and hand off this information to the downstream sorting and/or sequencing system” Bennett et al. at paragraph 0050, line 1); and 
simultaneously determining, by the tracking system, an identity and a location of the physical object at a location within a field of view of the second tracking unit based on the received timing of the physical object on the path and the second piece of digital image data (“We select at least one authentication region, block 122. This may be done by analysis of the image data, analysis of related image data, by reference to a predetermined template that defines at least one authentication region, or other means” Ross et al. at paragraph 0030, line 3; the commencement of the authentication method signals the arrival of the object to be evaluated; “When a bill leaves the evaluation region 108 the processor expects the bill to arrive at the diverter 130a corresponding to the first lower output receptacle 106c after a precise number of encoder counts. Specifically, the processor expects the bill to flow past each sensor 119 positioned along the transport mechanism 104 at a precise number of encoder counts” at paragraph 0088, line 21).
Regarding claim 11, the Kerkar et al., Bennett et al., Ross et al. and Hallowell et al. combination discloses a method further comprising 
creating, by the second tracking unit, a second digital fingerprint that uniquely identifies the physical object based on a plurality of features extracted from the second piece of digital image data (“Next, features are extracted, block 104, from the digital image data” Ross et al. at paragraph 0029, line 6; “We extract features from the target object image data, block 204, as discussed above” Ross et al. at paragraph 0035, line 8; “In an embodiment, individual objects are scanned and a unique digital signature is generated by a digital fingerprinting method that utilizes the object's natural structure or features” Ross et al. at paragraph 0007, line 1; “Then we create a new (second) digital fingerprint based on the extracted features, block 206” Ross et al. at paragraph 0035, line 9); and 
querying, by the tracking system, the datastore using the second digital fingerprint to identify the physical object based on the second digital fingerprint matching the first digital fingerprint (“The next step is querying the database, block 208, for a record that matches the second digital fingerprint record” Ross et al. at paragraph 0035, line 11).
Regarding claim 12, the Kerkar et al., Bennett et al., Ross et al. and Hallowell et al. combination discloses a method further comprising
identifying locations of interest in the first piece of digital image data, wherein each location of interest in the first piece of digital image data corresponds to a respective location on a surface of the physical object (“specific features or regions of interest (authentication regions) may be selected in support of subsequent identification or authentication of the object” Ross et al. at paragraph 0029, line 8; “A bank note, for example, can be authenticated if a few small arbitrary regions scattered across the surface are fingerprinted” Ross et al. at paragraph 0022, line 1; “We select at least one authentication region, block 122. This may be done by analysis of the image data, analysis of related image data, by reference to a predetermined template that defines at least one authentication region, or other means” Ross et al. at paragraph 0030, line 3);
extracting the plurality of features from the first piece of digital image data for one or more of the identified locations of interest in the first piece of digital image data, wherein each identified location of interest of the identified locations of interest corresponds to a respective location on the surface of the physical object (“Next, features are extracted, block 104, from the digital image data” Ross et al. at paragraph 0029, line 6; “We extract features from the target object image data, block 204, as discussed above” Ross et al. at paragraph 0035, line 8) and each feature being inherent to the physical object (“In an embodiment, individual objects are scanned and a unique digital signature is generated by a digital fingerprinting method that utilizes the object's natural structure or features” Ross et al. at paragraph 0007, line 1);
storing each extracted feature as a feature vector (“The extracted features are analyzed and feature vectors are extracted to form a digital fingerprint--a digital file or record associated with the original image data, indicated at block 106” Ross et al. at paragraph 0029, line 10; extracted features form feature vectors);
forming the first digital fingerprint from the stored feature vectors (as mentioned above, the feature vectors form the fingerprint; “Then we create a new (second) digital fingerprint based on the extracted features, block 206” Ross et al. at paragraph 0035, line 9).
Regarding claim 13, Kerkar et al. discloses a method of tracking a physical object, the method comprising:
receiving a physical object at a first tracking unit of a tracking system (“As shown in FIG. 4, at step 405 a measuring tool (e.g., security feature detection device, shown in FIG. 1) is operable to detect (or capture) one or more security features of a banknote” at paragraph 0119, line 1);
capturing, by a capture device of the first tracking unit, a first piece of digital image data of a portion of the physical object (“The term "reading device" designates a device which is capable of identifying or authenticating a document (e.g., banknote) or item (e.g., FPE) marked as disclosed herein. In addition to this, the reading device may have other capabilities, such as that of reading barcodes, taking images, etc. The reading device may in particular be a modified barcode reader, camera mobile phone, an electronic tablet or pad, an optical scanner, etc” at paragraph 0102, line 1);
creating, by the first tacking unit, a first digital fingerprint that uniquely identifies the physical object based on a plurality of features extracted from the first piece of digital image data (“For example, when the banknote was validly produced, all the features inside (the banknote's fingerprint, in a way) will be stored or written in the FPE of the banknote and secured” at paragraph 0056, line 5); and
storing the digital fingerprint in a datastore (“At step 415, the system is operable to store the security identifier in a storage system (e.g., database) linked with the item (e.g., using item serial number of the item). At step 415, the system is operable to encode an FPE with the identifier to interrelate the security feature and the FPE” at paragraph 0119, second to last sentence; also, the extracted fingerprint is at least temporarily stored for subsequent processing). 
Kerkar et al. does not explicitly disclose receiving, by the tracking system, the physical object at a second tracking unit of the tracking system; capturing, by a capture device of the second tracking unit, a second piece of digital image data of a portion of the physical object.
Bennett et al. teaches a method of tracking a physical object, comprising:
receiving, by the tracking system, the physical object at a second tracking unit of the tracking system (“In implementations, such as, for example, the embodiments shown in FIGS. 1-3, the transfer unit controller 90 is configured to communicate with each controller of each sorting and/or sequencing system. This allows the transfer unit controller 90 to receive product information from the upstream sorting and/or sequencing system and hand off this information to the downstream sorting and/or sequencing system” at paragraph 0050, line 1); 
capturing, by a capture device of the second tracking unit, a second piece of digital image data of a portion of the physical object (“The input feeder collects information from each product, such as, for example, weight, dimensions, delivery address, etc., through the use of any known optical character recognition (OCR), bar code recognition (BCR), handwritten recognition, and/or image capture” at paragraph 0035, line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the handoff tracking as taught by Bennett et al. in the system of Kerkar et al. as this “allows seamless coordination of the activities of each sorting and/or sequencing system” (Bennett et al. at paragraph 0050, last sentence).

The Kerkar et al. and Ross et al. combination does not explicitly disclose capturing, by a capture device of the second tracking unit, a second piece of digital image data of a portion of the physical object; and re-authenticating the physical object using the second piece of digital image data and the first digital fingerprint.
Ross et al. teaches a method of tracking a physical object, comprising:
storing the digital fingerprint in a datastore (“The extracted features are analyzed and feature vectors are extracted to form a digital fingerprint--a digital file or record associated with the original image data, indicated at block 106” at paragraph 0029, line 10; extracted features form feature vectors);
capturing, by a capture device of the second tracking unit (“Thus a "scan" may refer to an image (or digital data that defines an image) captured by a scanner, a camera, a specially-adapted sensor array such as CCD array, a microscope, a smart phone camera, a video camera, an x-ray machine, etc” at paragraph 0019, line 5), a second piece of digital image data of a portion of the physical object (“Next, features are extracted, block 104, from the digital image data” at paragraph 0029, line 6; “We extract features from the target object image data, block 204, as discussed above” at paragraph 0035, line 8); 
and re-authenticating the physical object using the second piece of digital image data and the first digital fingerprint (“The next step is querying the database, block 208, for a record that matches the second digital fingerprint record” at paragraph 0035, line 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the document fingerprinting as taught by Ross et al. to define and verify the fingerprint in Kerkar et al. “to establish that the object is the original, without regard to its history of locations or possession since the original digital fingerprint was acquired and stored” (see Ross et al. at paragraph 0008, line 3).

The Kerkar et al., Bennett et al. and Ross et al. combination does not explicitly disclose det determining, by the tracking system, the physical object arrives at a break point; receiving, by the tracking system, the physical object at a second tracking unit of the tracking system after the physical object clears the break point; and re-authenticating the physical object after the break point.
Hallowell et al. teaches a method in the same field of endeavor of document authentication, the method comprising:
determining, by the tracking system, the physical object arrives at a break point (“When a bill leaves the evaluation region 108 the processor expects the bill to arrive at the diverter 130a corresponding to the first lower output receptacle 106c after a precise number of encoder counts. Specifically, the processor expects the bill to flow past each sensor 119 positioned along the transport mechanism 104 at a precise number of encoder counts. If the bill slips during transport but passes a sensor 119 later within an acceptable number of encoder counts the processor updates or "re-queues" the new bill position. The processor calculates a new figure for the time the bill is expected to pass the next sensor 119 and arrive at the first diverter 130a” at paragraph 0088, line 21);
receiving, by the tracking system, the physical object at a second tracking unit of the tracking system after the physical object clears the break point (“When a bill leaves the evaluation region 108 the processor expects the bill to arrive at the diverter 130a corresponding to the first lower output receptacle 106c after a precise number of encoder counts. Specifically, the processor expects the bill to flow past each sensor 119 positioned along the transport mechanism 104 at a precise number of encoder counts. If the bill slips during transport but passes a sensor 119 later within an acceptable number of encoder counts the processor updates or "re-queues" the new bill position. The processor calculates a new figure for the time the bill is expected to pass the next sensor 119 and arrive at the first diverter 130a” at paragraph 0088, line 21; failure of handoff would require reprocessing of the object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an arrival time estimation as taught by Hallowell et al. in the authentication system of the Kerkar et al., Bennett et al. and Ross et al.  combination as a way to allow the system to compensate for unexpected events and to signify to the next processing module when it should expect the object.
Regarding claim 14, the Kerkar et al., Bennett et al., Ross et al. and Hallowell et al. combination discloses a method wherein the break point is one of a TSA inspection station, an explosives detector, a jam of a component of the tracking system, and a failure of a tracking unit (“When a bill leaves the evaluation region 108 the processor expects the bill to arrive at the diverter 130a corresponding to the first lower output receptacle 106c after a precise number of encoder counts. Specifically, the processor expects the bill to flow past each sensor 119 positioned along the transport mechanism 104 at a precise number of encoder counts. If the bill slips during transport but passes a sensor 119 later within an acceptable number of encoder counts the processor updates or "re-queues" the new bill position. The processor calculates a new figure for the time the bill is expected to pass the next sensor 119 and arrive at the first diverter 130a” Hallowell et al. at paragraph 0088, line 21).
Regarding claim 15, Kerkar et al. discloses a tracking system comprising:
a processor and memory connected to each other (“As illustrated in FIG. 1, the computer system 102 may include at least one processor 104, such as, for example, a central processing unit, a graphics processing unit, or both” at paragraph 0108, line 1; “The computer system 102 may also include a computer memory 106” at paragraph 0108, line 4);
a scanner connected to the processor and memory (“The term "reading device" designates a device which is capable of identifying or authenticating a document (e.g., banknote) or item (e.g., FPE) marked as disclosed herein. In addition to this, the reading device may have other capabilities, such as that of reading barcodes, taking images, etc. The reading device may in particular be a modified barcode reader, camera mobile phone, an electronic tablet or pad, an optical scanner, etc” at paragraph 0102, line 1);
network interface configured to communicate with one or more other components of the tracking system over a network (“Each of the components of the computer system 102 may be interconnected and communicate via a bus 118. As shown in FIG. 1, the components may each be interconnected and communicate via an internal bus. However, those skilled in the art appreciate that any of the components may also be connected via an expansion bus. Moreover, the bus 118 may enable communication via any standard or other specification commonly known and understood such as, but not limited to, peripheral component interconnect, peripheral component interconnect express, parallel advanced technology attachment, serial advanced technology attachment, etc.” at paragraph 0111);
and a plurality of lines of instructions stored in the memory and executed by a processor of the upstream tracking unit (“Computer program code for carrying out operations of the present invention may be written in any combination of one or more programming languages, including an object oriented programming language such as Java, Smalltalk, C++ or the like and conventional procedural programming languages, such as the "C" programming language or similar programming languages. The program code may execute entirely on the user's computer” at paragraph 0106, line 1) that is configured to:
capture, by a scanner of the upstream tracking unit, a first piece of digital image data of a portion of the physical object (“The term "reading device" designates a device which is capable of identifying or authenticating a document (e.g., banknote) or item (e.g., FPE) marked as disclosed herein. In addition to this, the reading device may have other capabilities, such as that of reading barcodes, taking images, etc. The reading device may in particular be a modified barcode reader, camera mobile phone, an electronic tablet or pad, an optical scanner, etc” at paragraph 0102, line 1);
create a first digital fingerprint that uniquely identifies the physical object based on a plurality of features extracted from the first piece of digital image data (“For example, when the banknote was validly produced, all the features inside (the banknote's fingerprint, in a way) will be stored or written in the FPE of the banknote and secured” at paragraph 0056, line 5); and
store the digital fingerprint in a datastore (“At step 415, the system is operable to store the security identifier in a storage system (e.g., database) linked with the item (e.g., using item serial number of the item). At step 415, the system is operable to encode an FPE with the identifier to interrelate the security feature and the FPE” at paragraph 0119, second to last sentence; also, the extracted fingerprint is at least temporarily stored for subsequent processing). 
Kerkar et al. does not explicitly disclose a plurality of tracking units arranged along a path, the plurality of tracking units including at least one upstream tracking unit and at least one downstream tracking unit, wherein the physical object arrives at the upstream tracking unit before the physical object arrives at the downstream tracking unit, communicate, using the networking interface, a timing of the physical object on the path and a piece of identification information of the physical object to the downstream tracking unit, receiving the physical object within a field of view of the downstream tracking unit and capturing, by a scanner of the downstream tracking unit, a second piece of digital image data of a portion of the physical object.
Bennett et al. teaches tracking system, comprising:
a plurality of tracking units arranged along a path, the plurality of tracking units including at least one upstream tracking unit and at least one downstream tracking unit, wherein the physical object arrives at the upstream tracking unit before the physical object arrives at the downstream tracking unit (figure 1 shows an example of the conveyor system the various tracking units);
a plurality of lines of instructions stored in the memory and executed by a processor of the upstream tracking unit (“According to a third aspect of the invention, there is a computer program product comprising code embodied in a computer readable medium, which when operated on a computing device causes the computing device to control the movement of a plurality of conveyors in a conveying system. The computer program product comprises: a tracking component operable to determine a speed and direction of movement of each of the plurality of conveyors; a product tracking component operable to determine a predicted position of each of a plurality of products in the conveying system; and a control component operable to determine a desired speed and direction of movement of each of the plurality of conveyors” at paragraph 0016) that is configured to:
communicate, using the networking interface, a timing of the physical object on the path and a piece of identification information of the physical object to the downstream tracking unit (“In operation, the transfer unit controller 90 tracks the position of each product as the product enters and passes through the transfer lane. As an illustrative example, once the product is transferred onto the transfer lane and the information is provided to the transfer unit controller 90, position tracking of the product may be performed using a combination of sensors and software programming. For example, rotary shaft encoders may be provided on the drive motor of each conveyor belt in each of the transfer lanes. Signals from the rotary shaft encoders that indicate how far each conveyor belt has traveled are provided to the transfer unit controller 90 in a known manner. Moreover, the operational length of each conveyor belt and the calibration of each rotary shaft encoder are provided to the transfer unit controller 90 via a configuration file (described in greater detail below). Additionally, the time that a particular product was placed onto the deduction section 75 is known from communication with the first controller 35. With this information, and via the use of appropriate computational operations as discussed herein, the transfer unit controller 90 may determine a predicted position for each product in the transfer lane” at paragraph 0051) and a piece of identification information of the physical object to the second tracking unit (“In implementations, such as, for example, the embodiments shown in FIGS. 1-3, the transfer unit controller 90 is configured to communicate with each controller of each sorting and/or sequencing system. This allows the transfer unit controller 90 to receive product information from the upstream sorting and/or sequencing system and hand off this information to the downstream sorting and/or sequencing system” at paragraph 0050, line 1);
a plurality of lines of instructions stored in the memory and executed by a processor of the downstream tracking unit that is configured to:
receive the physical object within a field of view of the downstream tracking unit (“In implementations, such as, for example, the embodiments shown in FIGS. 1-3, the transfer unit controller 90 is configured to communicate with each controller of each sorting and/or sequencing system. This allows the transfer unit controller 90 to receive product information from the upstream sorting and/or sequencing system and hand off this information to the downstream sorting and/or sequencing system” at paragraph 0050, line 1); 
capturing, by a scanner of the downstream tracking unit, a second piece of digital image data of a portion of the physical object (“The input feeder collects information from each product, such as, for example, weight, dimensions, delivery address, etc., through the use of any known optical character recognition (OCR), bar code recognition (BCR), handwritten recognition, and/or image capture” at paragraph 0035, line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the handoff tracking as taught by Bennett et al. in the system of Kerkar et al. as this “allows seamless coordination of the activities of each sorting and/or sequencing system” (Bennett et al. at paragraph 0050, last sentence).

The Kerkar et al. and Ross et al. combination does not explicitly disclose capturing, by a scanner of the downstream tracking unit, a second piece of digital image data of a portion of the physical object; and re-authenticating the physical object using the second piece of digital image data and the first digital fingerprint.
Ross et al. teaches tracking system, comprising:
a plurality of lines of instructions stored in the memory and executed by a processor of the upstream tracking unit
storie the digital fingerprint in a datastore (“The extracted features are analyzed and feature vectors are extracted to form a digital fingerprint--a digital file or record associated with the original image data, indicated at block 106” at paragraph 0029, line 10; extracted features form feature vectors);
a plurality of lines of instructions stored in the memory and executed by a processor of the downstream tracking unit that is configured to:
capture, by a scanner of the downstream tracking unit (“Thus a "scan" may refer to an image (or digital data that defines an image) captured by a scanner, a camera, a specially-adapted sensor array such as CCD array, a microscope, a smart phone camera, a video camera, an x-ray machine, etc” at paragraph 0019, line 5), a second piece of digital image data of a portion of the physical object (“Next, features are extracted, block 104, from the digital image data” at paragraph 0029, line 6; “We extract features from the target object image data, block 204, as discussed above” at paragraph 0035, line 8); 
and re-authenticate the physical object using the second piece of digital image data and the first digital fingerprint (“The next step is querying the database, block 208, for a record that matches the second digital fingerprint record” at paragraph 0035, line 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the document fingerprinting as taught by Ross et al. to define and verify the fingerprint in Kerkar et al. “to establish that the object is the original, without regard to its history of locations or possession since the original digital fingerprint was acquired and stored” (see Ross et al. at paragraph 0008, line 3).

The Kerkar et al., Bennett et al. and Ross et al. combination does not explicitly disclose determining a loss of positive control of the physical object; receiving the physical object within a field of view of the downstream tracking unit after the loss of positive control; and re-authenticating the physical object after the loss of positive control.
Hallowell et al. teaches a system in the same field of endeavor of document authentication, comprising:
determining a loss of positive control of the physical object (“When a bill leaves the evaluation region 108 the processor expects the bill to arrive at the diverter 130a corresponding to the first lower output receptacle 106c after a precise number of encoder counts. Specifically, the processor expects the bill to flow past each sensor 119 positioned along the transport mechanism 104 at a precise number of encoder counts. If the bill slips during transport but passes a sensor 119 later within an acceptable number of encoder counts the processor updates or "re-queues" the new bill position. The processor calculates a new figure for the time the bill is expected to pass the next sensor 119 and arrive at the first diverter 130a” at paragraph 0088, line 21);
receiving the physical object within a field of view of the downstream tracking unit after the loss of positive control (“When a bill leaves the evaluation region 108 the processor expects the bill to arrive at the diverter 130a corresponding to the first lower output receptacle 106c after a precise number of encoder counts. Specifically, the processor expects the bill to flow past each sensor 119 positioned along the transport mechanism 104 at a precise number of encoder counts. If the bill slips during transport but passes a sensor 119 later within an acceptable number of encoder counts the processor updates or "re-queues" the new bill position. The processor calculates a new figure for the time the bill is expected to pass the next sensor 119 and arrive at the first diverter 130a” at paragraph 0088, line 21; failure of handoff would require reprocessing of the object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an arrival time estimation as taught by Hallowell et al. in the authentication system of the Kerkar et al., Bennett et al. and Ross et al.  combination as a way to allow the system to compensate for unexpected events and to signify to the next processing module when it should expect the object.
Regarding claim 16, the Kerkar et al., Bennett et al., Ross et al. and Hallowell et al. combination discloses a system further comprising a conveyor system that connects the plurality of tracking units of the tracking system along a path adjacent to each tracking unit (“In operation, the transfer unit controller 90 tracks the position of each product as the product enters and passes through the transfer lane. As an illustrative example, once the product is transferred onto the transfer lane and the information is provided to the transfer unit controller 90, position tracking of the product may be performed using a combination of sensors and software programming. For example, rotary shaft encoders may be provided on the drive motor of each conveyor belt in each of the transfer lanes. Signals from the rotary shaft encoders that indicate how far each conveyor belt has traveled are provided to the transfer unit controller 90 in a known manner. Moreover, the operational length of each conveyor belt and the calibration of each rotary shaft encoder are provided to the transfer unit controller 90 via a configuration file (described in greater detail below). Additionally, the time that a particular product was placed onto the deduction section 75 is known from communication with the first controller 35. With this information, and via the use of appropriate computational operations as discussed herein, the transfer unit controller 90 may determine a predicted position for each product in the transfer lane” Bennett et al. at paragraph 0051).
Regarding claim 19, the Kerkar et al., Bennett et al., Ross et al. and Hallowell et al. combination discloses a system wherein the processor of the downstream tracking unit is further configured to 
create a second digital fingerprint that uniquely identifies the physical object based on a plurality of features extracted from the second piece of digital image data (“Next, features are extracted, block 104, from the digital image data” Ross et al. at paragraph 0029, line 6; “We extract features from the target object image data, block 204, as discussed above” Ross et al. at paragraph 0035, line 8; “In an embodiment, individual objects are scanned and a unique digital signature is generated by a digital fingerprinting method that utilizes the object's natural structure or features” Ross et al. at paragraph 0007, line 1; “Then we create a new (second) digital fingerprint based on the extracted features, block 206” Ross et al. at paragraph 0035, line 9); 
compare the second digital fingerprint to at least one digital fingerprint record stored in the datastore (“The next step is querying the database, block 208, for a record that matches the second digital fingerprint record” Ross et al. at paragraph 0035, line 11); 
identify the physical object based on the comparing the second digital fingerprint to the at least one digital fingerprint record stored in the datastore (a matched record therefore identifies what the object is); 
route the physical object to a third tracking unit of the tracking system, wherein the third tracking unit is located downstream from the second tracking unit (“In implementations, such as, for example, the embodiments shown in FIGS. 1-3, the transfer unit controller 90 is configured to communicate with each controller of each sorting and/or sequencing system. This allows the transfer unit controller 90 to receive product information from the upstream sorting and/or sequencing system and hand off this information to the downstream sorting and/or sequencing system” Bennett et al. at paragraph 0050, line 1; it is feasible that the system contains an additional downstream tracking unit based upon the distance the object needs to travel); and 
communicate, using the networking interface of the downstream tracking unit, a timing of the physical object on a route and a piece of identification information of the physical object to the third tracking unit (“In operation, the transfer unit controller 90 tracks the position of each product as the product enters and passes through the transfer lane. As an illustrative example, once the product is transferred onto the transfer lane and the information is provided to the transfer unit controller 90, position tracking of the product may be performed using a combination of sensors and software programming. For example, rotary shaft encoders may be provided on the drive motor of each conveyor belt in each of the transfer lanes. Signals from the rotary shaft encoders that indicate how far each conveyor belt has traveled are provided to the transfer unit controller 90 in a known manner. Moreover, the operational length of each conveyor belt and the calibration of each rotary shaft encoder are provided to the transfer unit controller 90 via a configuration file (described in greater detail below). Additionally, the time that a particular product was placed onto the deduction section 75 is known from communication with the first controller 35. With this information, and via the use of appropriate computational operations as discussed herein, the transfer unit controller 90 may determine a predicted position for each product in the transfer lane” Bennett et al. at paragraph 0051; “For example, the controller of the upstream sorting and/or sequencing system may transmit information to the transfer unit controller that a product will be deducted from the upstream sorting and/or sequencing system to the transfer lane at a specific time” Bennett et al. at paragraph 0066, line 4). 
Regarding claim 20, the Kerkar et al., Bennett et al., Ross et al. and Hallowell et al. combination discloses a system wherein the processor of the downstream tracking unit is further configured to
create a second digital fingerprint that uniquely identifies the physical object based on a plurality of features extracted from the second piece of digital image data (“Next, features are extracted, block 104, from the digital image data” Ross et al. at paragraph 0029, line 6; “We extract features from the target object image data, block 204, as discussed above” Ross et al. at paragraph 0035, line 8; “In an embodiment, individual objects are scanned and a unique digital signature is generated by a digital fingerprinting method that utilizes the object's natural structure or features” Ross et al. at paragraph 0007, line 1; “Then we create a new (second) digital fingerprint based on the extracted features, block 206” Ross et al. at paragraph 0035, line 9); 
store the second digital fingerprint in the datastore (“The extracted features are analyzed and feature vectors are extracted to form a digital fingerprint--a digital file or record associated with the original image data, indicated at block 106” Ross et al. at paragraph 0029, line 10; extracted features form feature vectors); 
compare the second digital fingerprint to at least one digital fingerprint record stored in the datastore (“The next step is querying the database, block 208, for a record that matches the second digital fingerprint record” Ross et al. at paragraph 0035, line 11);
determine a non-identification result for the physical object based on the comparison of the second digital fingerprint and the first digital fingerprint (“At step 535, the system is operable to determine whether the measured security identifier matches the decoded security identifier from the FPE. If, at step 535, the system determines that the measured security identifier matches the decoded security identifier from the FPE, at step 540, the banknote is determined to be authentic. If, at step 535, the system determines that the measured security identifier does not match the decoded security identifier from the FPE, at step 545, the banknote is determined to be un-authentic” Kerkar et al. at paragraph 0122, line 3; “If no "matching" record is returned, decision 210, update the second record (the digital fingerprint of the target object), block 212, to reflect that no match was found. If a match is returned, the matching record is updated to reflect the match, for example, it may be linked to the second record. The results may be returned to the user” Ross et al. at paragraph 0035, third to last sentence).
The Kerkar et al., Bennett et al., Ross et al. and Hallowell et al. combination does not explicitly disclose capturing, by the scanner of the downstream tracking unit, multiple pieces of digital image data including a piece of digital image data from at least one portion of a side of the physical object; and extracting multiple pieces of digital fingerprint information from the multiple pieces of digital image data.
However, it is known in the art to occasionally recapture image data and attempt to extract feature information from the recaptured image in case of a failure.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recapture and reattempt fingerprint processing so that the arduous task of manual exception processing can be avoided.

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kerkar et al., Bennett et al., Ross et al. and Hallowell et al. as applied to claim 16 above, and further in view of Talwerdi.
The Kerkar et al., Bennett et al., Ross et al. and Hallowell et al. combination discloses a system as described in claim 16 above.
The Kerkar et al., Bennett et al., Ross et al. and Hallowell et al. combination does not explicitly disclose that a field of view of the scanner of each tracking unit of the plurality of tracking units is combined to provide the tracking system a contiguous system field of view of a predetermined portion of a physical system that includes the path.
Talwerdi teaches a system in the same field of endeavor of document authentication, comprising
wherein a field of view of the scanner of each tracking unit of the plurality of tracking units is combined to provide the tracking system a contiguous system field of view of a predetermined portion of a physical system that includes the path (“The camera 38 thereby images the standardized document and the apparatus 10 produces a digital representation of images and/or related information for authenticating the standardized document” at col. 7, line 46; “In some partitioned embodiments, the angle of view of adjacent cameras 38 may overlap” at col. 11, line 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize overlapping camera views as taught by Talwerdi in the apparatus of the Kerkar et al., Bennett et al., Ross et al. and Hallowell et al. combination to “advantageously facilitating registration of the partitioned images captured by the apparatus” (Talwerdi at col. 11, line 54).
.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,839,528. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘528 either anticipate the instant claims or render them obvious by various combinations of the claims.
Regarding claim 1, ‘528 discloses a method of tracking a physical object, the method comprising: 
receiving a physical object at a first tracking unit of a tracking system (col. 26, line 28-29); 
capturing, by a capture device of the first tracking unit, a first piece of digital image data of a portion of the physical object (col. 26, lines 25-31); 
creating, by the first tacking unit, a first digital fingerprint that uniquely identifies the physical object based on a plurality of features extracted from the first piece of digital image data (col. 26, lines 35-46); 
storing the digital fingerprint in a datastore (col. 26, line 47); 
determining, by the tracking system, a loss of positive control of the physical object (col. 28, line 23-24); 
receiving, by the tracking system, the physical object at a second tracking unit of the tracking system after the loss of positive control of the physical object (col. 28, line 23-26); 
capturing, by a capture device of the second tracking unit, a second piece of digital image data of a portion of the physical object (col. 28, line 27-30); and 
re-authenticating the physical object after the loss of positive control using the second piece of digital image data and the first digital fingerprint (col. 28, line 30-32).
Regarding claim 13, ‘528 discloses a method of tracking a physical object, the method comprising: 
receiving a physical object at a first tracking unit of a tracking system (col. 26, line 28-29); 
capturing, by a capture device of the first tracking unit, a first piece of digital image data of a portion of the physical object (col. 26, lines 25-31); 
creating, by the first tacking unit, a first digital fingerprint that uniquely identifies the physical object based on a plurality of features extracted from the first piece of digital image data (col. 26, lines 35-46); 
storing the digital fingerprint in a datastore (col. 26, line 47); 
determining, by the tracking system, the physical object arrives at a break point (col. 28, line 23-24); 
receiving, by the tracking system, the physical object at a second tracking unit of the tracking system after the physical object clears the break point (col. 28, line 23-26); 
capturing, by a capture device of the second tracking unit, a second piece of digital image data of a portion of the physical object (col. 28, line 27-30); and 
re-authenticating the physical object after the break point using the second piece of digital image data and the first digital fingerprint (col. 28, line 30-32).
Regarding claim 15, ‘528 discloses a tracking system comprising: 
a plurality of tracking units arranged along a path, the plurality of tracking units including at least one upstream tracking unit and at least one downstream tracking unit, wherein the physical object arrives at the upstream tracking unit before the physical object arrives at the downstream tracking unit (col. 28, line 34-44), wherein each tracking unit of the plurality of tracking units includes: 
a processor and memory connected to each other (col. 28, line 52); 
a scanner connected to the processor and memory (col. 28, line 45-46); 
a network interface configured to communicate with one or more other components of the tracking system over a network (col. 28, line 35); and 
a plurality of lines of instructions stored in the memory and executed by a processor of the upstream tracking unit that is configured to: 
capture, by a scanner of the upstream tracking unit, a first piece of digital image data of a portion of the physical object (col. 28, line 56-59); 
create a first digital fingerprint that uniquely identifies the physical object based on a plurality of features extracted from the first piece of digital image data (col. 28, line 60-61, 63-67); 
store the digital fingerprint in a datastore (col. 28, line 62); and 
communicate, using the networking interface, a timing of the physical object on the path and a piece of identification information of the physical object to the downstream tracking unit (col. 29, line 1-4); and 
a plurality of lines of instructions stored in the memory and executed by a processor of the downstream tracking unit that is configured to: 
determine a loss of positive control of the physical object (col. 30, line 61); 
receive the physical object within a field of view of the downstream tracking unit after the loss of positive control (col. 31, line 4-6; implies that the object is imaged and in view of a downstream tracking unit); 
capture, by a scanner of the downstream tracking unit, a second piece of digital image data of a portion of the physical object (col. 31, line 4-6; the identification information is generated via image capture as previously described); and 
re-authenticate the physical object after the loss of positive control using the second piece of digital image data and the first digital fingerprint (col. 31, line 10-33).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/           Primary Examiner, Art Unit 2662